—Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered March 25, 1994, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, we find that the sentencing court properly imposed an enhanced sentence based upon the defendant’s rearrest in violation of the conditional plea agreement. At sentencing, the court conducted an inquiry in which the defendant admitted that he was present when another person broke open a public telephone and that the defendant was to receive part of the proceeds of the crime. This inquiry was sufficient to satisfy the court that there was a legitimate basis for the arrest (see, People v Outley, 80 NY2d 702, 713).
We have reviewed the defendant’s remaining contentions and find them to be without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.